Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION

Status of Claims

Claims 1-20 are pending in this Office Action.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 06/03/2022 ;06/02/2022 and 05/05/2021 have been considered.
Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1,2,3,4,5,6,7,8,9,10,12,13,14,15,16,17,18,19 and 20   are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15,16,17,18 and 19   respectively of U.S. Patent No. 11,010,874. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following similarity of the Claim limitations: 
a) the underline limitation shown below are the similarity of claims of Present application and Patented Application:
Present  Application
 U.S. Patent No. 11,010,874
As per Claim 1,  A method for processing an image, comprising: receiving an image including an array of pixels from a sensor, each pixel in the array of pixels having a value selected from one of three primary colors based on a corresponding position value in a mask pattern; generating a preprocessed image by performing preprocessing on the image; and performing perception on the preprocessed image to determine one or more outlines of objects.  


As per Claim 1, A method for processing an image, comprising: receiving an image including an x-y array of pixels from a sensor array, each pixel in the x-y array of pixels having a value selected from one of three primary colors, based on a corresponding x-y value in a mask pattern; generating a preprocessed image by performing preprocessing on the image, wherein the preprocessing excludes scaling one or more pixels' R, G, or B value for white balancing; and performing computerized perception on the preprocessed image to determine one or more outlines of physical objects.


As per claim 2, The method of claim 1, wherein the mask pattern is a Bayer pattern. 
As per claim 2,The method of claim 1, wherein the mask pattern is a Bayer pattern.

 
As per claim 3, The method of claim 2, wherein the Bayer pattern is a red-green-green-blue pattern assigned to a 2-pixel by 2-pixel array repeated across the raw image.  
As per claim 3, The method of claim 2, wherein the Bayer pattern is a red-green-green-blue pattern assigned to a 2-pixel by 2-pixel array repeated across the raw image.

 
As per claim 4, The method of claim 1, wherein the pattern includes a greater number of green pixel values than both red and blue. 
As per claim 4, The method of claim 1, wherein the pattern includes a greater number of green pixel values than both red and blue.


As per claim 5, The method of claim 1, wherein the pattern is selected such that a value of every other pixel along a row in the reduced image corresponds to green value of the raw image. 
As per claim 5, The method of claim 1, wherein the pattern is selected such that a value of every other pixel along a row in the reduced image corresponds to green value of the raw image.


As per claim 6, The method of claim 1, wherein the pattern is selected such that a value of every other pixel along a column in the reduced image corresponds to a green value of the raw image. 
As per claim 6, The method of claim 1, wherein the pattern is selected such that a value of every other pixel along a column in the reduced image corresponds to green value of the raw image.

As per claim 7, The method of claim 1, wherein, each position value in the pattern is from one of three possible values.
  
As per claim 7 ,The method of claim 1, wherein, each x-y value in the pattern is from one of three possible values.

As per claim 8, The method of claim 1, wherein the image is generated using one or more color- selective filters. 
As per claim 8, The method of claim 1, wherein the image is generated using one or more color-selective filters.

As per claim 9, The method of claim 1, wherein the preprocessing is performed on the image from the sensor without human perception image enhancement. 
As per claim 9, The method of claim 1, wherein the preprocessing is performed on the image from the sensor array without human perception image enhancement.

As per claim 10, The method of claim 9, wherein the human perception image enhancement includes one or more of de-mosaicing, white balancing, and noise reduction.
 As per claim 10, The method of claim 9, wherein the human perception image enhancement includes one or more of de-mosaicing, white balancing, and noise reduction.
As per claim 12, The method of claim 1, wherein the preprocessing excludes reconstruction of a full color image from incomplete color samples output from the sensor overlaid with a color filter for de-mosaicing. 
As per claim 11,The method of claim 1, wherein the preprocessing excludes reconstruction of a full color image from incomplete color samples output from the sensor array overlaid with a color filter array for de-mosaicing.
As per claim 13, The method of claim 1, wherein the preprocessing excludes noise reduction, wherein noise reduction includes reduction of salt and pepper noise, or reduction of Gaussian noise.  
As per claim 12, The method of claim 1, wherein the preprocessing excludes noise reduction, wherein noise reduction includes reduction of salt and pepper noise, wherein a noisy pixel bears little relation to the color of surrounding pixels, or reduction of Gaussian noise.
As per claim 14, An apparatus comprising: at least one processor and memory including executable instructions that when executed perform operations comprising: receiving an image including an array of pixels from a sensor, each pixel in the array of pixels having a value selected from one of three primary colors based on a corresponding position value in a mask pattern; generating a preprocessed image by performing preprocessing on the image; and performing perception of the preprocessed image to determine one or more outlines of objects.  
 As per claim 13, A computer apparatus comprising: a processor, wherein the processor is configured to at least: receive an image including an x-y array of pixels from a sensor array, each pixel in the x-y array of pixels having a value selected from one of three primary colors, based on a corresponding x-y value in a mask pattern; generate a preprocessed image by performing preprocessing on the image, wherein the preprocessing excludes scaling one or more pixels' R, G, or B value for white balancing; and perform perception of the preprocessed image to determine one or more outlines of physical objects.
As per claim 15, The apparatus of claim 14, wherein the mask pattern is a Bayer pattern. 
As per claim 14, The apparatus of claim 13, wherein the mask pattern is a Bayer pattern.
As per claim 16, The apparatus of claim 15, wherein the Bayer pattern is a red-green-green-blue pattern assigned to a 2-pixel by 2-pixel array repeated across the raw image.  
As per claim 15, The apparatus of claim 14, wherein the Bayer pattern is a red-green-green-blue pattern assigned to a 2-pixel by 2-pixel array repeated across the raw image.
As per claim 17, The apparatus of claim 14, wherein the pattern includes a greater number of green pixel values than both red and blue. 
As per claim 16, The apparatus of claim 13, wherein the pattern includes a greater number of green pixel values than both red and blue.
As per claim 18, The apparatus of claim 14, wherein the at least one processor selects the pattern such that a value of every other pixel along a row in the reduced image corresponds to a green value of the raw image. 
As per claim 17, The apparatus of claim 13, wherein the processor selects the pattern such that a value of every other pixel along a row in the reduced image corresponds to green value of the raw image.

As per claim 19, A computer readable program medium having code stored thereon, the code, when executed by a processor, causing the processor to implement a method comprising: receiving an image including an array of pixels from a sensor, each pixel in the array of pixels having a value selected from one of three primary colors based on a corresponding position value in a mask pattern; and performing perception on a preprocessed image to determine one or more outlines of objects.  
As per claim 18, A computer readable program medium having code stored thereon, the code, when executed by a processor, causing the processor to implement a method comprising: receiving an image including an x-y array of pixels from a sensor array, each pixel in the x-y array of pixels having a value selected from one of three primary colors, based on a corresponding x-y value in a mask pattern; generating a preprocessed image by performing preprocessing on the image, wherein the preprocessing excludes scaling one or more pixels' R, G, or B value for white balancing; and performing computerized perception on the preprocessed image to determine one or more outlines of physical objects.
As per claim 20,The computer readable program medium of claim 19, wherein preprocessing is performed on the image from the sensor without human perception image enhancement. 
As per claim 19, The computer readable program medium of claim 18, wherein the preprocessing is performed on the image from the sensor array without human perception image enhancement.


Claim 11 depend on claim 1, therefore claim 11 is rejected under the ground of nonstatutory double patenting, also claim 11 mention limitation  similar to claim 1 of patented application . 

Claim Rejections - 35 USC §101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 19-20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites a computer program product, which is considered a type of computer readable medium (CRM). The full scope of a CRM includes a signal, and a signal does not fall within a statutory category (see in re Niuean).

When looking to the published application, the paragraphs which refer to the computer readable storage medium are Paragraph  [0049] –“… e.g., one or more modules of computer program instructions encoded on a tangible and non-transitory computer readable medium for execution by, or to control the operation of, data processing apparatus. The computer readable medium can be a machine-readable storage device, a machine-readable storage substrate, a memory device, a composition of matter effecting a machine-readable propagated signal …”) . However, the examples given for types of computer program products are open-ended and none of these paragraphs explicitly exclude signals. Therefore, claim 19-20 and its depended recites ineligible subject matter.
Applicant is recommended to amend the claims with “non- transitory computer readable medium” to exclude or overcome the signal transient /transmission.

 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.


4.	Claims 1,5,6,7,8,9,14,18,19 and 20  are rejected under 35 U.S.C 103 as being patentable over Shen et al. (USPUB 20190132572) in view of Bechtel et al. (USPUB 20100303349).


As per Claim 1,   Shen et al. teaches A method for processing an image, comprising: receiving an image including an array of pixels from a sensor (FIG. 3 showing LIDAR sensor 403 within vehicle  and FIG. 5 showing Pixel arrays 607  and detail within Paragraphs [0040-0041]) , and performing perception on the preprocessed image to determine one or more outlines of objects  ( Paragraphs [0048-0050]) .  
	Shen et al. is does not explicitly teach each pixel in the array of pixels having a value selected from one of three primary colors based on a corresponding position value in a mask pattern; generating a preprocessed image by performing preprocessing on the image;
	However, within analogous art, Bechtel et al. teaches each pixel in the array of pixels having a value selected from one of three primary colors (Paragraphs [0070] - “…If the RGB 
color space is used, only the separate luminance term is affected by the tone mapping operation and as with U/Y and V/Y, the R/Y, G/Y, and B/Y terms are transparent to tone mapping, but there are three terms instead of two.  Since the logarithmically encoded luminance value is stored with the color vector value, the tone mapped pixel values in the form where they are not divided by the pixel luminance may be recovered by multiplying the color components expressed as dimensionless ratios by the tone mapped pixel luminance value to provide the tone mapped color pixel value….” And [0065]), based on a corresponding position value in a mask pattern (Paragraphs [0034-0035] and [0035]); generating a preprocessed image by performing preprocessing on the image (Paragraphs [0038] – “…calculates all values based on the value of the key, the position of the pixel in the image, the color being interpolated, and optionally on data collected from prior processing of pixel data….” And Paragraph [0072]- “…Calculations for pixels in the current row are completed for the border columns of pixels where pixels may be shifted to their appropriate positions in the array to perform calculations for pixels near the border prior to performing calculations for the next row of pixels….”) ; 
	One of ordinary skill in the art would have been motivated to combine the teaching of Bechtel et al. within the modified teaching of the 3D LIDAR system using a dichroic mirror for autonomous driving vehicles mentioned by Shen et al. because the Digital image processing and systems incorporating the same mentioned by  Bechtel et al. provides  a system and method for  implementing  a high dynamic range digital image by  synthesizing  from a series of images of a give scene acquired with varying exposures.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Digital image processing and systems incorporating the same mentioned by  Bechtel et al. within the modified teaching  of the 3D LIDAR system using a dichroic mirror for autonomous driving vehicles mentioned by Shen et al. for implementation of  a system and method for a high dynamic range digital image by  synthesizing  from a series of images of a give scene acquired with varying exposures.


As per Claim 5,   Combination of   Shen et al. and Bechtel et al. teach claim 1,
Shen et al. does not explicitly teach wherein the pattern is selected such that a value of every other pixel along a row in the reduced image corresponds to green value of the raw image.
		Within analogous art, Bechtel et al. teaches wherein the pattern is selected such that a value of every other pixel along a row in the reduced image corresponds to green value of the raw image ( Paragraph [0041]- “…Because of the checkerboard pattern of the green filtered pixels and the presence of blue filtered pixels in alternate rows with red filtered pixels in intervening rows, the position in the array and the color pattern of the five by five pixel array may be determined by an alternating odd/even row number for a given pixel in the Bayer pattern in combination with the accompanying, alternating odd/even column number for the pixel location…”) .  

As per Claim 6,   Combination of   Shen et al. and Bechtel et al. teach claim 1,
Shen et al. does not explicitly teach wherein the pattern is selected such that a value of every other pixel along a column in the reduced image corresponds to a green value of the raw image.
Within analogous art, Bechtel et al. teaches wherein the pattern is selected such that a value of every other pixel along a column in the reduced image corresponds to a green value of the raw image (Color pattern within column of pixels within the images taught within Paragraphs [0046] and [0050]).   

As per Claim 7,   Combination of   Shen et al. and Bechtel et al. teach claim 1,
Shen et al. does not explicitly teach wherein, each position value in the pattern is from one of three possible values.
		Within analogous art, Bechtel et al. teaches wherein, each position value in the pattern is from one of three possible values (Paragraph [0047] and Paragraph [0070]- “…If the RGB color space is used, only the separate luminance term is affected by the tone mapping operation and as with U/Y and V/Y, the R/Y, G/Y, and B/Y terms are transparent to tone mapping, but there are three terms instead of two…”). 


As per Claim 8,   Combination of   Shen et al. and Bechtel et al. teach claim 1,
Shen et al. does not explicitly teach wherein the image is generated using one or more color- selective filters.
		Within analogous art, Bechtel et al. teaches wherein the image is generated using one or more color- selective filters (Paragraph [0085] - “Logic may be provided to detect additional patterns such as diagonal edges.  The description has focused on provision of edge and feature detection used to select interpolation equations or calculation circuits or routines to supply missing color values for images acquired using a color filter array.  The circuit is not limited to this function and may be adapted to other tasks such as image based feature extraction that might, for example, be used to detect horizontally separated pairs of lights such as distant tail lamps or headlamps for a headlamp dimmer control application…”) .  

As per Claim 9,   Combination of   Shen et al. and Bechtel et al. teach claim 1,
Shen et al. teaches wherein the preprocessing is performed on the image from the sensor without human perception image enhancement (LIDAR sensors taught within Paragraphs [0036] and [0049]).  

As per Claim 14, Shen et al. teaches An apparatus comprising: at least one processor and memory including executable instructions that when executed perform  ( Paragraph [0027]- “…Perception and planning system 110 includes the necessary hardware (e.g., processor(s), memory, storage) and software (e.g., operating system,  …” AND Paragraph [0063]- “…Processor 1501 may communicate with memory 1503, which in one embodiment can be implemented via multiple memory devices to provide for a given amount of system memory. Memory 1503 may include one or more volatile storage (or memory) devices such as random access memory (RAM), dynamic RAM (DRAM), synchronous DRAM (SDRAM), static RAM (SRAM), or other types of storage devices. Memory 1503 may store information including sequences of instructions that are executed by processor 1501,  …”) operations comprising: receiving an image including an array of pixels from a sensor  (FIG. 3 showing LIDAR sensor 403 within vehicle  and FIG. 5 showing Pixel arrays 607  and detail within Paragraphs [0040-0041]), performing perception of the preprocessed image to determine one or more outlines of objects ( Paragraphs [0048-0050]) .  
	Shen et al. is does not explicitly teach each pixel in the array of pixels having a value selected from one of three primary colors based on a corresponding position value in a mask pattern; generating a preprocessed image by performing preprocessing on the image;
	However, within analogous art, Bechtel et al. teaches each pixel in the array of pixels having a value selected from one of three primary colors (Paragraphs [0070] - “…If the RGB 
color space is used, only the separate luminance term is affected by the tone mapping operation and as with U/Y and V/Y, the R/Y, G/Y, and B/Y terms are transparent to tone mapping, but there are three terms instead of two.  Since the logarithmically encoded luminance value is stored with the color vector value, the tone mapped pixel values in the form where they are not divided by the pixel luminance may be recovered by multiplying the color components expressed as dimensionless ratios by the tone mapped pixel luminance value to provide the tone mapped color pixel value….” And [0065]),  based on a corresponding position value in a mask pattern (Paragraphs [0034-0035] and [0035]); generating a preprocessed image by performing preprocessing on the image (Paragraphs [0038] – “…calculates all values based on the value of the key, the position of the pixel in the image, the color being interpolated, and optionally on data collected from prior processing of pixel data….” And Paragraph [0072]- “…Calculations for pixels in the current row are completed for the border columns of pixels where pixels may be shifted to their appropriate positions in the array to perform calculations for pixels near the border prior to performing calculations for the next row of pixels….”) ; 
	One of ordinary skill in the art would have been motivated to combine the teaching of Bechtel et al. within the modified teaching of the 3D LIDAR system using a dichroic mirror for autonomous driving vehicles mentioned by Shen et al. because the Digital image processing and systems incorporating the same mentioned by  Bechtel et al. provides  a system and method for  implementing  a high dynamic range digital image by  synthesizing  from a series of images of a give scene acquired with varying exposures.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Digital image processing and systems incorporating the same mentioned by  Bechtel et al. within the modified teaching  of the 3D LIDAR system using a dichroic mirror for autonomous driving vehicles mentioned by Shen et al. for implementation of  a system and method for a high dynamic range digital image by  synthesizing  from a series of images of a give scene acquired with varying exposures.

As per Claim 18,   Combination of   Shen et al. and Bechtel et al. teach claim 14,
Shen et al. does not explicitly teach wherein the at least one processor selects the pattern such that a value of every other pixel along a row in the reduced image corresponds to a green value of the raw image.
Within analogous art, Bechtel et al. teaches wherein the at least one processor selects the pattern such that a value of every other pixel along a row in the reduced image corresponds to a green value of the raw image (Color pattern within column of pixels within the images taught within Paragraphs [0046] and [0050]).   

As per Claim 19,   Shen et al. teaches A computer readable program medium having code stored thereon (Paragraph [0068]- “Storage device 1508 may include computer-accessible storage medium 1509 (also known as a machine-readable storage medium or a computer-readable medium) on which is stored one or more sets of instructions or software (e.g., module, unit, and/or logic 1528) …”) , the code, when executed by a processor ( Paragraph [0068]- “… within processor 1501 during execution thereof by data processing system 1500, memory 1503 and processor 1501 also constituting machine-accessible storage media….”) , causing the processor to implement a method comprising: receiving an image including an array of pixels from a sensor (FIG. 3 showing LIDAR sensor 403 within vehicle  and FIG. 5 showing Pixel arrays 607  and detail within Paragraphs [0040-0041]), and performing perception on a preprocessed image to determine one or more outlines of objects (Paragraphs [0048-0050]).  
	Shen et al. is does not explicitly teach each pixel in the array of pixels having a value selected from one of three primary colors based on a corresponding position value in a mask pattern;	
However, within analogous art, Bechtel et al. teaches each pixel in the array of pixels having a value selected from one of three primary colors (Paragraphs [0070] - “…If the RGB 
color space is used, only the separate luminance term is affected by the tone mapping operation and as with U/Y and V/Y, the R/Y, G/Y, and B/Y terms are transparent to tone mapping, but there are three terms instead of two.  Since the logarithmically encoded luminance value is stored with the color vector value, the tone mapped pixel values in the form where they are not divided by the pixel luminance may be recovered by multiplying the color components expressed as dimensionless ratios by the tone mapped pixel luminance value to provide the tone mapped color pixel value….” And [0065]), based on a corresponding position value in a mask pattern (Paragraphs [0034-0035] and [0035]); generating a preprocessed image by performing preprocessing on the image (Paragraphs [0038] – “…calculates all values based on the value of the key, the position of the pixel in the image, the color being interpolated, and optionally on data collected from prior processing of pixel data….” And Paragraph [0072]- “…Calculations for pixels in the current row are completed for the border columns of pixels where pixels may be shifted to their appropriate positions in the array to perform calculations for pixels near the border prior to performing calculations for the next row of pixels….”); 
	One of ordinary skill in the art would have been motivated to combine the teaching of Bechtel et al. within the modified teaching of the 3D LIDAR system using a dichroic mirror for autonomous driving vehicles mentioned by Shen et al. because the Digital image processing and systems incorporating the same mentioned by  Bechtel et al. provides  a system and method for  implementing  a high dynamic range digital image by  synthesizing  from a series of images of a give scene acquired with varying exposures.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Digital image processing and systems incorporating the same mentioned by  Bechtel et al. within the modified teaching  of the 3D LIDAR system using a dichroic mirror for autonomous driving vehicles mentioned by Shen et al. for implementation of  a system and method for a high dynamic range digital image by  synthesizing  from a series of images of a give scene acquired with varying exposures.

As per Claim 20,   Combination of   Shen et al. and Bechtel et al. teach claim 19,
Shen et al. teaches wherein preprocessing is performed on the image from the sensor without human perception image enhancement (LIDAR sensors taught within Paragraphs [0036] and [0049]).  


5.	Claims 2,3,15 and 16    are  rejected under 35 U.S.C 103 as being patentable over Shen et al. (USPUB 20190132572) in view of Bechtel et al. (USPUB 20100303349) in further view of Meyers et al. (USPUB 20140340570).

As per Claim 2, Combination of   Shen et al. and Bechtel et al. teach claim 1, 
Combination of Shen et al. and Bechtel et al. does not explicitly teach wherein the mask pattern is a Bayer pattern.
Within analogous art, Meyer’s et al. teaches wherein the mask pattern is a Bayer pattern (Paragraph [0324] - “…For example, color cameras may sense red, green, and blue at separate pixels.  Color cameras may use a Bayer pattern for collection of more than one wavelength band and use methods for Bayer interpolation to provide intensity for each wavelength band at each pixel….”).  
	One of ordinary skill in the art would have been motivated to combine the teaching of Meyers et al. within the modified  combined teaching of the Digital image processing and systems incorporating the same mentioned by  Bechtel et al. and  the 3D LIDAR system using a dichroic mirror for autonomous driving vehicles mentioned by Shen et al. because the System and processor implemented method for improved image quality and generating an image of a target illuminated by quantum particles mentioned by  Meyers et al. provides  a system and method for  implementing an improved image of a given region of interest based on the plurality of frames and the corresponding normalized pixel intensity values for the frames.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the System and processor implemented method for improved image quality and generating an image of a target illuminated by quantum particles mentioned by  Meyers et al. within the modified  combined teaching of the Digital image processing and systems incorporating the same mentioned by  Bechtel et al. and  the 3D LIDAR system using a dichroic mirror for autonomous driving vehicles mentioned by Shen et al.  for implementation a system and method for an improved image of a given region of interest based on the plurality of frames and the corresponding normalized pixel intensity values for the frames.

As per Claim 3,   Combination of   Shen et al. and Bechtel et al.  and Meyers et al. teach claim 2,
Combination of Shen et al. and Bechtel et al. does not explicitly teach wherein the Bayer pattern is a red-green-green-blue pattern assigned to a 2-pixel by 2-pixel array repeated across the raw image.
Within analogous art, Meyers et al. teaches wherein the Bayer pattern is a red-green-green-blue pattern assigned to a 2-pixel by 2-pixel array repeated across the raw image (Bayer pattern with red-green-blue taught within Paragraphs [0324] and 2x2 pixels array taught within Paragraph [0339]).  

As per Claim 15,   Combination of   Shen et al. and Bechtel et al. teach claim 14,
Combination of Shen et al. and Bechtel et al. does not explicitly teach wherein the mask pattern is a Bayer pattern.
		Within analogous art, Meyer’s et al. teaches wherein the mask pattern is a Bayer pattern (Paragraph [0324] - “…For example, color cameras may sense red, green, and blue at separate pixels.  Color cameras may use a Bayer pattern for collection of more than one wavelength band and use methods for Bayer interpolation to provide intensity for each wavelength band at each pixel….”).  
	One of ordinary skill in the art would have been motivated to combine the teaching of Meyers et al. within the modified  combined teaching of the Digital image processing and systems incorporating the same mentioned by  Bechtel et al. and  the 3D LIDAR system using a dichroic mirror for autonomous driving vehicles mentioned by Shen et al. because the System and processor implemented method for improved image quality and generating an image of a target illuminated by quantum particles mentioned by  Meyers et al. provides  a system and method for  implementing an improved image of a given region of interest based on the plurality of frames and the corresponding normalized pixel intensity values for the frames.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the System and processor implemented method for improved image quality and generating an image of a target illuminated by quantum particles mentioned by  Meyers et al. within the modified  combined teaching of the Digital image processing and systems incorporating the same mentioned by  Bechtel et al. and  the 3D LIDAR system using a dichroic mirror for autonomous driving vehicles mentioned by Shen et al.  for implementation a system and method for an improved image of a given region of interest based on the plurality of frames and the corresponding normalized pixel intensity values for the frames.

As per Claim 16,   Combination of   Shen et al. and Bechtel et al.  and Meyers et al. teach claim 15,
Combination of Shen et al. and Bechtel et al. does not explicitly teach wherein the Bayer pattern is a red-green-green-blue pattern assigned to a 2-pixel by 2-pixel array repeated across the raw image.

Within analogous art, Meyers et al. teaches wherein the Bayer pattern is a red-green-green-blue pattern assigned to a 2-pixel by 2-pixel array repeated across the raw image (Bayer pattern with red-green-blue taught within  Paragraphs [0324] and 2x2 pixels array taught within Paragraph [0339]) . 

6.	Claims 4  and 17  are  rejected under 35 U.S.C 103 as being patentable over Shen et al. (USPUB 20190132572) in view of Bechtel et al. (USPUB 20100303349) in further view of Saari et al. (USPUB 20190257987).


As per Claim 4,   Combination of   Shen et al. and Bechtel et al. teach claim 1, 
Combination of Shen et al. and Bechtel et al. does not explicitly teach wherein the pattern includes a greater number of green pixel values than both red and blue.
Within analogous art, Saari et al. wherein the pattern includes a greater number of green pixel values than both red and blue ( Paragraph [0082]- “…As known in the art, a Bayer pattern contains twice as many green filters as red or blue filters, such that the green component of the mosaic color pattern is more densely sampled than red and blue components.  In alternative implementations, the mosaic color pattern can be embodied by more elaborate Bayer-type patterns, for example Bayer-type patterns with an n-pixel unit cell, where n is an integer greater than 4….”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Saari et al. within the modified  combined teaching of the Digital image processing and systems incorporating the same mentioned by  Bechtel et al. and  the 3D LIDAR system using a dichroic mirror for autonomous driving vehicles mentioned by Shen et al. because the Light Field Imaging Device and Method for Depth Acquisition and Three-Dimensional Imaging mentioned by  Saari et al. provides  a system and method for  implementing provide light field image data about a captured wavefront from a scene.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Light Field Imaging Device and Method for Depth Acquisition and Three-Dimensional Imaging mentioned by  Saari et al. within the modified  combined teaching of the Digital image processing and systems incorporating the same mentioned by  Bechtel et al. and  the 3D LIDAR system using a dichroic mirror for autonomous driving vehicles mentioned by Shen et al.  for implementation of a system and method for providing light field image data about a captured wavefront from a scene.

As per Claim 17,   Combination of   Shen et al. and Bechtel et al. teach claim 14,
Combination of Shen et al. and Bechtel et al. does not explicitly teach wherein the pattern includes a greater number of green pixel values than both red and blue.
		Within analogous art, Saari et al. wherein the pattern includes a greater number of green pixel values than both red and blue ( Paragraph [0082]- “…As known in the art, a Bayer pattern contains twice as many green filters as red or blue filters, such that the green component of the mosaic color pattern is more densely sampled than red and blue components.  In alternative implementations, the mosaic color pattern can be embodied by more elaborate Bayer-type patterns, for example Bayer-type patterns with an n-pixel unit cell, where n is an integer greater than 4….”).  
	One of ordinary skill in the art would have been motivated to combine the teaching of Saari et al. within the modified  combined teaching of the Digital image processing and systems incorporating the same mentioned by  Bechtel et al. and  the 3D LIDAR system using a dichroic mirror for autonomous driving vehicles mentioned by Shen et al. because the Light Field Imaging Device and Method for Depth Acquisition and Three-Dimensional Imaging mentioned by  Saari et al. provides  a system and method for  implementing provide light field image data about a captured wavefront from a scene.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Light Field Imaging Device and Method for Depth Acquisition and Three-Dimensional Imaging mentioned by  Saari et al. within the modified  combined teaching of the Digital image processing and systems incorporating the same mentioned by  Bechtel et al. and  the 3D LIDAR system using a dichroic mirror for autonomous driving vehicles mentioned by Shen et al.  for implementation of a system and method for providing light field image data about a captured wavefront from a scene.

7.	Claim 10   is  rejected under 35 U.S.C 103 as being patentable over Shen et al. (USPUB 20190132572) in view of Bechtel et al. (USPUB 20100303349) in further view of Zhong et al. (USPUB 20190120955).

As per Claim 10,   Combination of   Shen et al. and Bechtel et al. teach claim 9,
Combination of Shen et al. and Bechtel et al. does not explicitly teach wherein the human perception image enhancement includes one or more of de-mosaicing, white balancing, and noise reduction.
		Within analogous art, Zhong et al. teaches wherein the human perception image enhancement includes one or more of de-mosaicing, white balancing, and noise reduction ( Paragraph [0040]- “…image processing include demosaicing, lens distortion correction, gamma correction, white balancing, noise filtering, and resizing and feature plane extraction.  Additionally, object recognition may include object classification and object tracking….”).  
	One of ordinary skill in the art would have been motivated to combine the teaching of zhong et al. within the modified  combined teaching of the digital image processing and systems incorporating the same mentioned by  bechtel et al. and  the 3d lidar system using a dichroic mirror for autonomous driving vehicles mentioned by shen et al. because the system and method for camera radar fusion mentioned by  zhong et al. provides  a system and method for  implementing a 2D-3D calibrated mapping table and modeling of image of an objected detected by an image processing device.  
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the system and method for camera radar fusion mentioned by  zhong et al. within the modified  combined teaching of the Digital image processing and systems incorporating the same mentioned by  Bechtel et al. and  the 3D LIDAR system using a dichroic mirror for autonomous driving vehicles mentioned by Shen et al.  for implementation a system and method for a 2D-3D calibrated mapping table and modeling of image of an objected detected by an image processing device.  


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion

8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799 and Fax number is  (571)273-9799 . The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637